DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-13 and 21-27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  Rhie (US 2015/0092494 A1).
Regarding claim 1, Rhie teaches a device, comprising:
at least two transmit portions (Fig. 9 below, portions between GSL 207 and contact portion 211. The figure has been labeled to show the first and second transmit portions), each of the at least two transmit portions being configured to receive bit line signals;
at least one contact portion (Fig. 9, contact portion 211 transmits) coupled to the at least two transmit portions respectively and a source line (Source line SLn) coupled to the at least two transmit portions through the at least one contact portion;
wherein the at least one contact portion is configured to transmit the bit line signals from the least two transmit portions to the source line (Fig. 9, contact portion 211 transmits bit line signals to the source line SLn).

    PNG
    media_image1.png
    800
    1316
    media_image1.png
    Greyscale

Regarding claim 2, Rhie further teaches the device of claim 1, wherein the at least one contact portion comprises at least two contact portions, wherein one of the at least two contact portions is coupled to one of the at least two transmit portions, and another one of the at least two contact portions is coupled to another one of the at least two transmit portions (portion 211 is a plurality of portions connected together to form a metal contact portion).
Regarding claim 3, Rhie further teaches the device of claim 2, wherein the source line is coupled to a source line driver (wordline drivers, bitline drivers and source line drivers are inherent. The source line drivers will be connected to the end of the source line SL).
Regarding claim 4, Rhie further teaches the device of claim 3, wherein resistances between the at least two transmit portions and the source line driver are substantially the same (Fig. 9 above, the resistance between the first and second transmit portions and the source line driver are substantially the same, the difference is less than 20% based on the lengths of the metal lines)  .
Regarding claim 5, Rhie further teaches the device of claim 4, wherein the at least two transmit portions comprise: a first transmit portion configured to receive a first bit line signal; and a second transmit portion configured to receive a second bit line signal (Fig. 9 above, first and second transmit portions).
Regarding claim 6, Rhie further teaches the device of claim 5, wherein the at least two contact portions comprise: a first contact portion coupled to the first transmit portion and configured to transmit the first bit line signal from the first transmit portion to the source line; and a second contact portion coupled to the second transmit portion and configured to transmit the second bit line signal from the second transmit portion to the source line (Fig. 9, the first transmit portion is coupled to first contact portion 211. The second transmit portion is coupled to the second contact portion 212).
Regarding claim 7, Rhie further teaches the device of claim 6, wherein a first resistance between the first transmit portion and the source line driver is substantially the same as a second resistance between the second transmit portion and the source line driver (Fig. 9 above, the resistance between the first transmit portion and the source  line driver is substantially the same as a second resistance between the second transmit portion and the source line driver. The difference in resistance between the two resistance are less than 20% based on the lengths of the metals used for the wirings).
Regarding claims 8-11, the claims have similar limitations as claims 1-7. Therefore, they are rejected under the same grounds of rejection. 
Regarding claim 12, Rhie further teaches the device of claim 11, wherein the plurality of transmit portions are disposed on a same layer (Fig. 9, the transmit portions are disposed on the same vertical layer).
Regarding claim 13, Rhie further teaches the device of claim 12, wherein the plurality of contact portions are disposed on a same layer (Fig. 9, the plurality of contact portions 211 to 214 are disposed on a same vertical layer).
Regarding claim 21-27, the claims have similar limitations as claims 1-13. Therefore, they are rejected under the same grounds of rejection. 

Response to Arguments
Applicant's arguments filed 09/02/2022 have been fully considered but they are not persuasive. Applicant argues the source line is not coupled to both of the string 206 and the string 235. However, the above rejection has modified as a result of the amendment. In the above rejection, the two transmit portions are the portions of strings 206s and 205s between GSL207 and SLC211. The transmit portions are coupled to source line SLn. Rhie still teaches the claimed invention, therefore the rejection is maintained. 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAMDAN N ALROBAIE whose telephone number is (571)270-7099. The examiner can normally be reached Monday to Thursday (8AM till 6PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on (571) 272-1869. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Khamdan N. Alrobaie/           Primary Examiner, Art Unit 2824